DETAILED ACTION
	The Response filed 27 May 2022 has been entered.  Claims 1-8, 10-15, and 17-20 remain pending.  Claims 9 and 16 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 6-9, filed 25 May 2022, with respect to independent claims 1, 7, and 15 have been fully considered and are persuasive.  The prior art rejections of the claims have been withdrawn. 
Claim Objections
Claims 15, 17, and 19-20 are objected to because of the following informalities:  
In claim 15, last line, “altering flow area” should be changed to --altering the flow area--.
In claim 17, line 2, “a closed position” should be changed to –the closed position--.
In claim 17, last line, “an open position” should be changed to –the open position--.
In claim 19, last line, it appears that “the plurality of elements comprises fins” redundantly recites a limitation implied by lines 14-16 in claim 15.  See also the 112 issues below regarding the recitation of the fins in claim 15.
In claim 20, last line, it appears that “the plurality of elements comprises fins” redundantly recites a limitation implied by lines 14-16 in claim 15.  See also the 112 issues below regarding the recitation of the fins in claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-20 are rejected (wherein claims 17-20 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first material…of a first fin" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the first fin of the plurality of fins refers to one of the plurality of elements antecedently recited in line 3.  
Claim 15 recites the limitation "the plurality of fins" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the plurality of fins refers to the plurality of elements antecedently recited in line 3.  
Allowable Subject Matter
Claims 1-8 and 10-14 are allowed.
Claims 15 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections set forth in this Office action.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claims 1 and 7, the elements being made of first and second materials with two different coefficients of thermal expansion, the first end of the first element contacts the second element between the first and second ends of the second element at a first temperature, and the first and second elements not contacting each other at a second temperature.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 15, the elements being made of first and second materials with two different coefficients of thermal expansion, the first end of the first element contacts the second element between the first and second ends of the second element at a first temperature, and the first and second elements not contacting each other at a second temperature.
Simpson (US 2018/0355990) discloses in Figs. 5A-5B and Orihashi et al. (US 2010/0043413) discloses in Figs. 1-3 heat exchangers with temperature responsive elements that move toward close contact with each other at a first temperature and the elements move to positions where they are their farthest from each other at a second temperature.  Simpson and Orihashi lack teaching that the elements definitely contact each other at the first temperature.
Seward (US 2002/0013555) discloses in Figs. 8A-8B a check valve comprising elements 63 made of a shape memory polymer/alloy (paragraph 47) whose distal ends contact the adjacent element 63 at a location between the distal and base ends of said adjacent element 63.  The elements 63 are designed to become flexible at heated temperatures so that the pressure difference on the two sides of the elements 63 determine whether the elements 63 are moved to their opened or closed positions, and the elements 63 are cooled so that they remain in either the opened or closed positions (paragraphs 47-48).  Seward lacks teaching that each of the elements are made of two different materials with two different coefficients of thermal expansion, and it wouldn’t have been obvious to modify the elements to be made of such materials because the elements are designed to only change between being flexible and rigid in response to temperature so that pressure can move the elements between their opened and closed positions.  In other words, if the materials had different coefficients of thermal expansion, then the elements could move between their opened and closed positions in response to temperature irrespective of pressure, which would hinder the intended operation of the check valve.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753